Citation Nr: 1100010	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran was exposed to loud noise in service and has since 
experienced continuous symptoms of recurrent tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service.  38 U.S.C.A. 
§§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, an October 2005 VA audiological examination 
noted the Veteran's reported history of tinnitus.  The Board 
therefore finds that the evidence demonstrates a present 
disability, meeting the first requirement for the establishment 
of service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that the Veteran's service treatment records 
reflect that he served on the flight line.  Accordingly, exposure 
to noise during service is conceded.  However, at the time of the 
Veteran's separation from service, a clinical evaluation of the 
ears and drums were "normal," and the Veteran denied any 
general history of ear, nose, or throat trouble.  Accordingly, 
the service treatment records do not indicate that tinnitus had 
its onset in service.

However, it is important to note that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, there is no dispute that Veteran is competent to 
report symptoms of ringing in the ears that he experiences 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  In his initial application for 
compensation benefits, he indicated that the "onset" of his 
disability was in September 1980, but he later explained that he 
"began experiencing ringing in [the] ears at the time [he] was 
exposed to the loud engine noise [in service], but it would go 
away.  Later the ringing would return for longer periods of time 
and more frequently.  About three years ago, the ringing became 
constant in both ears."   Significantly, during the October 2005 
VA examination, a longstanding history of tinnitus was also 
suggested; the VA examiner merely reported that the Veteran's 
tinnitus "did not become a significant problem until the mid 
1980s." 

The Board also finds these statements to be credible, as there is 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran 
has consistently reported that his ringing in the ears initially 
began in service, beginning with his initial claim for benefits 
and continually throughout the appeal.  Further, he acknowledged 
that his tinnitus increased in the 1980s when he was treated for 
high blood pressure but reported that it had continued even when 
his hypertension was brought under control.    

The Veteran's statements are also consistent with other evidence 
of record.  In this regard, the Veteran's DD-214 confirmed that 
he served as a weapons mechanic, and his service personnel 
records contain two reports entitled, "Hearing Conservation 
Data" reflecting that the Veteran was exposed to aircraft engine 
noise.  Although his service examination did not reveal any 
abnormalities, the Veteran's history of noise exposure is 
consistent with his initial report of having ringing in his ears 
contemporaneously with the noise exposure but intermittently 
recurring thereafter.  This information is all consistent with 
the Veteran's reported history of tinnitus stemming from noise 
exposure during service.  

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting recurrent tinnitus since service, 
the Board resolves doubt in the Veteran's favor and finds that 
the evidence supports the establishment of service connection for 
tinnitus.

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between his 
tinnitus and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for 
tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim for nonservice-connected 
pension, the Board finds that a remand is required.  The law 
authorizes the payment of a nonservice-connected disability 
pension to a wartime Veteran who has the requisite service and 
who is permanently and totally disabled.  Generally, basic 
entitlement exists if a Veteran: (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally disabled 
from nonservice-connected disability not due to his/her own 
willful misconduct; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274 and does not have an annual income in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.3(a)(3).

Eligibility for nonservice-connected disability pension is first 
dependent upon the Veteran meeting threshold service requirements 
of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the 
service requirements if the Veteran served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j).

The term "period of war" is currently defined by statute to 
include service during the Vietnam era, from February 28, 1961 to 
May 7, 1975, for veterans serving in Vietnam, and in all other 
cases, the wartime period for the Vietnam era is defined as 
beginning on August 5, 1964, and ending on May 7, 1975.  38 
C.F.R. §§ 3.1(f); 3.2(f) (2010).  Here, the Veteran's service 
personnel records show he served from December 1969 to December 
1973.  As his period of active service included 90 days or more 
during the Vietnam era, he meets the threshold service 
requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.2.

Provided, as here, these service requirements of section 1521(j) 
are met, a Veteran must also meet either a disability or an age 
requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 
3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006).  The disability requirement is that a Veteran must be 
permanently and totally disabled from a nonservice-connected 
disability not the result of the Veteran's willful misconduct.  
38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, 
the permanent-and-total-disability requirement under section 
1521(a) is excluded.  See 38 U.S.C.A. § 1513(a); see also 
Hartness, 20 Vet. App. At 221.  In this case, the Veteran's 
service personnel records show that he was born in September 
1949, so he is not yet 65 years old and must meet the permanent-
and-total-disability requirement under section 1521(e).  See 38 
U.S.C.A. § 1513(a); see also Hartness, 20 Vet. App. at 221.

A Veteran is considered to be permanently and totally disabled if 
he is:  (1) a patient in a nursing home for long-term care 
because of a disability; or (2) disabled, as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner; or (3) unemployable as a result 
of disability reasonably certain to continue throughout the life 
of the person; or (4) suffering from either (i) any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only if 
it is reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as to 
justify a determination that persons suffering from that disease 
or disorder are permanently and totally disabled.  38 U.S.C.A. § 
1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 
3.340.  However, in this case, the record does not show the 
Veteran is housed in a nursing home for long-term care because of 
a disability; nor is there any evidence of record that he has 
been adjudicated to be disabled by the Social Security 
Administration (SSA). To the contrary, in his May 2005 
application for pension benefits, he denied being in a nursing 
home and stated that he did not receive any income in the form of 
SSA benefits.  He, therefore, must meet the criteria under either 
section 1502(a)(3) or 1502(a)(4) to be eligible for nonservice-
connected disability pension.

For the purposes of pension cases, the U.S. Court of Appeals for 
Veterans Claims (Court) has provided an analytical framework for 
determining whether a Veteran is unemployable.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992). The 
holdings in these cases are to the combined effect that VA has a 
duty to ensure that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); that the "average person" 
and "unemployability" tests are both applied; and that if the 
benefit may not be awarded under the "average person" or 
"unemployability" tests, a determination is made as to whether 
there is entitlement to nonservice-connected disability pension 
on an extra-schedular basis.

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but finds 
that the record is not sufficiently developed to ensure an 
informed decision.  38 C.F.R. § 19.9 (2010).  Specifically, 
although the Veteran was afforded a general medical VA 
examination in October 2005, this examination is inadequate to 
determine whether he is entitled to a nonservice- connected 
pension.  38 C.F.R. § 4.2 (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.   Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The report of the October 2005 examination provided an assessment 
of the Veteran's disabilities and determined that the Veteran's 
lumbar spine degenerative joint disease, perhaps with some 
superimposed scoliosis, made it "not possible" for the Veteran 
to maintain full-time employment.  However, there was no opinion 
rendered as to the permanency of his disability.  As it was noted 
in a June 2006 VA treatment report that the Veteran had "just 
gotten a new job," there is some question as the permanency of 
his disabilities and a medical opinion is needed to address the 
issue.  In addition, there is no indication that the examiner 
reviewed his claims file or his medical records in conjunction 
with that examination and opinion.  In light of the fact that 
there is an outstanding question regarding the permanency of the 
Veteran's nonservice-connected disabilities, the Board is 
therefore requesting reexamination of the Veteran.

In addition, as mentioned above, eligibility for nonservice-
connected pension also requires contemplation of whether the 
Veteran meets the net worth requirements under 38 C.F.R. § 3.274 
and does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.3 and 
3.23.  In this case, the Veteran reported a history of working 
part-time during the October 2005 VA, as well as his report of 
getting a new job in June 2006, and of being recently laid off in 
November 2008, which suggests that he was in receipt of income 
throughout various time periods during the course of the appeal.  
As such, the RO should request an up-to-date financial status 
report listing all monthly income, monthly expenses, and assets 
to include bank account information from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the Veteran 
provide an up-to-day report of his employment 
history throughout the appeal period, as well 
as all monthly income, monthly expenses, and 
assets.

2.  Thereafter, schedule the Veteran for all 
appropriate VA examinations to assess the 
severity of his disabilities, the permanence 
of each of these disabilities, and their 
impact on his ability to obtain and maintain 
substantially gainful employment.

With respect to the Veteran's employability, 
upon assessing the severity and permanence of 
each of his disabilities, the examiner should 
indicate whether the Veteran is (1) 
unemployable as a result of disability 
reasonably certain to continue throughout his 
lifetime or (2) permanently disabled so as to 
render it impossible for the average person 
to follow a substantially gainful occupation.

To facilitate making these important 
determinations, it is absolutely imperative 
that the examiner(s) have the opportunity to 
review the evidence in the claims file, 
including a complete copy of this remand, for 
the pertinent medical and other history.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Thereafter, readjudicate the issue of 
entitlement to nonservice-connected pension 
benefits.  If the benefit sought on appeal is 
not granted in full, the RO must furnish a 
supplemental statement of the case, and the 
Veteran should be provided an opportunity to 
respond in accordance with applicable 
statutes and regulations.  The case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


